FLORIDA SUPREME COURT

                     NOTICE OF CORRECTION
                                                           DATE: January 4, 2019

CASE OF: LEE MEMORIAL HEALTH SYSTEM V. PROGRESSIVE SELECT
         INSURANCE COMPANY

DOCKET NO.: SC17-1993                 OPINION FILED: December 20, 2018

                      ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

On p. 7, third line up from the bottom, “rule 1.070” has been changed to “rule
1.071.”


SIGNED: OPINION CLERK


The corrected hard copy will follow.